Citation Nr: 9925635	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-20 007	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on being 
housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from February 1944 to 
April 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was before the Board in 
March 1997, when it was remanded for further development.  


FINDINGS OF FACT

1.  Service connection is in effect for schizophrenia which 
has been evaluated as 100 percent disabling since 1946.

2.  The veteran's service-connected schizophrenia renders him 
unable to adequately tend to the needs of daily living 
without the regular assistance of another person or to 
protect himself from the hazards or dangers inherent in his 
daily environment.


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance is 
warranted.  38 U.S.C.A. § 1114(l), 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.350(b), 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for schizophrenia which has 
been evaluated as 100 percent disabling since 1946.  The 
veteran was a patient at VA hospitals from July 1946 to 
September 1965 for schizophrenic reaction, catatonic.  He was 
placed on trial visit in September 1965 and was given a full 
hospital discharge in June 1966.  

The veteran filed a claim for special monthly compensation 
based on the need for regular aid and attendance in March 
1995.  He reported that his mother had passed away and he now 
required assistance.  Apparently, his mother had tended to 
many of his daily needs.  

On VA psychiatric examination in October 1995, the veteran 
reported that he needed someone to watch over him for 
everything that he is doing, and to do the cooking, pay the 
bills and help with basic functions.  The examiner indicated 
that the veteran suffers from severe schizophrenia and clear 
cognitive impairment which is likely a dementia process.  He 
noted that schizophrenic patients are more susceptible to 
dementia and the veteran clearly exhibits cognitive 
impairment even though some areas are cognitively intact and 
functioning well.  The examiner reported that he was unable 
to rate the veteran as competent.  Schizophrenia and probable 
dementia with clear cognitive impairment was diagnosed.

In a report of a VA field examination dated in February 1998, 
it was stated that the veteran had no understanding of his 
financial situation, and was not capable of providing for his 
daily needs without supervision. 

On VA general medical examination in September 1998, it was 
noted that the veteran resided at a personal care home.  The 
staff of the home stated that the veteran continuously 
laughed inappropriately as if responding to hallucinations.  
They also stated that the veteran required the assistance of 
the staff in providing for bathing and dressing, he wandered 
around aimlessly about the facility and he avoided other 
people.  The examiner concluded that the veteran would be 
"completely incapable of meeting his own basic needs without 
the protection of a structured environment."  

When a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
Insofar as the veteran contends, in essence, that his 
service-connected disability has worsened to the extent that 
SMC is warranted, the Board finds that the veteran's claim 
for SMC is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).

SMC is payable if the veteran, as a result of service-
connected disability, is in need of regular aid and 
attendance under 38 U.S.C.A. § 1114(l).  The basic criteria 
for determining the need for regular aid and attendance, 
pursuant to the provisions of 38 C.F.R. § 3.352(a), are as 
follows: inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need or adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For these purposes, bedridden is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that the claimant 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See Turco v. Brown, 9 Vet. App. 222 
(1996).

In light of the recent VA field examiner's report and VA 
examination, the Board finds that the veteran's service-
connected schizophrenia renders him unable to adequately tend 
to the needs of daily living without the regular assistance 
of another person or to protect himself from the hazards or 
dangers inherent in his daily environment.  The record shows 
that the veteran requires regular supervision to ensure that 
he is bathed, properly dressed, and takes his prescribed 
medication and does not become disoriented as to his 
whereabouts.  In fact, he resides in a facility where these 
services are provided.  His need for regular assistance with 
self-care functions is amply demonstrated.  Therefore, SMC 
based on the need for regular aid and attendance is 
warranted.  38 U.S.C.A. §§ 1114(l), 5107; 38 C.F.R. § 
3.352(a).  As special monthly compensation based on the need 
for regular aid and attendance is a greater benefit than 
special monthly compensation by reason of being housebound, 
the veteran's claim for housebound benefits is moot.  See 38 
U.S.C.A. § 1114(l), (s).


ORDER

SMC based on the need for regular aid and attendance is 
granted, subject to the regulations governing payment of 
monetary awards.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals



 

